DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-4, 12 and 13 with linking claim 1 in the reply filed on 09/20/2021 is acknowledged.
Claims 14,19-21,24,26-31,41-42 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 09/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the method as claimed wherein the embryonic stem cells comprise a knockout of the endogenous Wdr5 gene such that no endogenous WDR5 protein is made and wherein the control over interaction of , does not reasonably provide enablement for carrying out the method wherein the endogenous Wdr5 genes are not knocked out and wherein any other means of controlling recombinant WDR5 interactions is used.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to temporal control of WDR5 interaction activity in embryonic stem cells to alter cell fate upon differentiation.
The claims encompass delay of interaction of recombinant WDR5 with RBBP5, MYC or KANSL2 in ES cells to lead to a mesodermal (rather than retinal) lineage fate. The claims require causing a disruption of the interaction followed by removal of the disruption to allow interaction. Applicant has elected the invention set forth by claim 2, wherein the disruption is carried out by silencing recombinant WDR5 expression in the ES cell. To obtain the effect of this disruption that occurs by turning off expression of the recombinant gene, the endogenous gene must also be silenced. This is not required by the claim. The specification teaches silencing the endogenous gene by gene knockout and fails to teach any other means of obtaining a full lack of endogenous WDR5 activity other than gene knockout. 

Thus, given the state of the art with regard to the elected invention, the guidance provided by the specification and the breadth of the claims, the claims are not enabled for their full breadth. Claims should effectively be narrowed to wherein endogenous wdr5 gene is knocked out (both copies such that no endogenous WDR5 is produced) and to wherein the disruption of recombinant WDR5 with other endogenous proteins is disrupted is carried out using an inducible expression system. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims require disrupting recombinant WDR5 protein interaction in an ES cell without any steps to provide a recombinant WDR5 protein. It is critical to the invention, especially given that the recombinant wdr5 gene of the invention encodes the same protein as the endogenous wdr5 gene. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 refers to the transactivation protein and depends from claim 1. There is no transactivator protein in claim 1, rendering the claim unclear as lacking clear antecedent basis. It appears claim 4 should depend from claim 3 and is interpreted as such. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632